TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00254-CV



                                In re Phouthasack Phetvongkham


                     ORIGINAL PROCEEDING FROM HARRIS COUNTY



                             M E M O R AN D U M O P I N I O N


               Relator Phouthasack Phetvongkham petitions for a writ of mandamus directed to a

Harris County district court judge. However, Harris County is not within our territorial jurisdiction.

See Tex. Gov’t Code §§ 22.201(d) (listing twenty-four counties in Third Court of Appeals’s district),

22.221(b) (authorizing appellate court to issue writs of mandamus within its district).

               The petition for writ of mandamus is dismissed for want of jurisdiction. See Tex. R.

App. P. 52.8(a).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: May 2, 2014